Case 7:18-mj-02351 Document 1 Filed in TXSD on 11/14/18 Page 1 of 1

AO 91 (Rev 8/01) CriminalComplaint

United States District Court

SOUTHERN DISTRICT OF ' TEXAS
MCALLEN DIVISION

 

UNITED STATES OF AMERICA
' V.

Jose Fredy Zayas-Salazar

 
 
 
 

"` iii€`-"i€)-`YH CRIlVIINAL COMPLAINT

_ ; al t'31423

333 33 2313 `CaS°N““‘be" M'l$v"f€>'l 'M

iAE YoB: 1976 tn ,
Ei salvador .64333351?33*3 -
(Name and Address of Defendant) j

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief On or about November12, 2018 in Hidalqo COunty, in

the Southern District of Texas
(T rack Statuto)'y Language of O/Yense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Sullivan City, Texas, within the Southern District of Texas, the Attorney General of the United States

and/or the Secretary ofHomeland Security, not theretofore having consented to a reapplication by the defendant for admission into
the United States; _

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
l ii.xrther state that I am a(n) Senior Patrol Agent and that this complaint is` based on the
following facts:

Jose Fredy Zayas-Salazar was encountered by Border Patrol Agents near Sullivan City, Texas on November 12, 2018. The
investigating Agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on November 12, 2018 near Hidalgo, Texas. Record checks revealed the Defendant' was
formally Deported/Excluded from the United States on August 15, 2018, through Alexandria, Louisiana. Prior to
Deportation/Exclusion the Defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security. On July 31, 2017, the Defendant was convicted of Drugs: Sell/Provide for Resale
and was imposed a ten (10) years sentence with two (2) years probation.

 

 

 

Continued on the attached sheet and made a part of this complaint {::|Yes No
Sworn to before me and subscribed in my presence, 5 Signature of Complainant

November 13, 2018 Claudia Garcia /3 Senior Patrol Agent
S`cott J. Hacker , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer ?n{ur of dicial Officer

